Citation Nr: 0629439	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It is advanced on the Board's docket.


FINDINGS OF FACT

1.  VA hearing examination results from April 2002 show Level 
IV hearing bilaterally; July 2003 and March 2005 examination 
results show Level III hearing bilaterally.  

2.  The veteran does not presently have exceptional pattern 
of hearing impairment.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, § 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Hearing Loss

In May 2002, the RO granted service connection for bilateral 
hearing loss and assigned an initial 10 percent rating for 
that disability, effective February 15, 2002, the date on 
which the original service connection claim was filed.  In 
April 2003, the veteran filed a claim seeking an increased 
rating.  In a July 2003 rating decision, from which this 
appeal arises, the RO determined that a rating higher than 10 
percent is not warranted.

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by results of speech 
discrimination tests, along with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability for hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2005).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.

The veteran initially underwent a VA audiology examination in 
April 2002.  The report of that examination reflects that 
pure tone threshold measurements, at 1000, 2000, 3000, and 
4000 Hertz, were on average 64 and 71, right and left.  Word 
discrimination (Maryland CNC Test) scores were 80 and 76 
percent, right and left.  Under Table VI, 38 C.F.R. § 4.85, 
these findings yield Level IV hearing, bilaterally.  Under 
Table VII (Diagnostic Code 6100), Level IV hearing for each 
ear yield a 10 percent rating.  The initial 10 percent rating 
was granted based on these results.  

The veteran was re-examined in May 2003, but the report of 
that examination did not include specific pure tone averages 
or word discrimination test scores.  A July 2003 examination 
report reflects that pure tone threshold measurements, at 
1000, 2000, 3000, and 4000 Hertz, were on average 63 and 74, 
right and left.  Word discrimination scores were 84 and 86 
percent, right and left.  Under Table VI, these findings 
yield Level III hearing bilaterally.  Under Diagnostic Code 
6100, Level III hearing for each ear yields a noncompensable 
rating.  A re-examination in March 2005 yielded the same 
results documented in the July 2003 examination report.

Based strictly on the two most recent audiology examination 
results, obtained in July 2003 and March 2005, a 
noncompensable rating would result under Diagnostic Code 
6100, much less a rating higher than 10 percent initially 
assigned in the May 2002 rating decision.    

The Board acknowledges a February 2003 audiology test data, 
which are provided in the form of a pure tone audiogram, as a 
pictograph.  (This item apparently is from a VA facility, 
although not explicitly so stated on the face of the 
document, as the comments thereon refer to lack of 
significant change in hearing acuity since April 24, 2002, 
which was the date of the initial VA C&P audiology 
examination; VA clinical records include February 2003 
audiology consultation notes.)  The Board is not qualified to 
interpret audiology test data in the form of a pictograph.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  It must have 
pure tone threshold data at frequencies 1000, 2000, 3000, and 
4000 Hertz, for each ear, to evaluate bilateral hearing loss, 
and as well, Maryland CNC test scores for each ear, which are 
not provided in this report.  Thus, the results are 
insufficient for rating purposes, and, in fact, the top of 
the document reflects a notation, apparently made by the 
audiologist or RO staff, that they are not adequate for 
evaluation.      

The veteran apparently is under the impression that a higher 
rating was denied based on the February 2003 pure tone 
audiogram results even though they were deemed inadequate for 
rating purposes.  The Board has considered whether a remand 
is warranted to have an audiologist interpret the data, but 
concludes that it is not.  Again, the "comments and 
recommendations" section of that document explicitly states 
that there is no significant change in hearing acuity since 
the April 2002 VA examination, the results of which are the 
only results that actually support a 10 percent rating 
already in effect.  All subsequent test results actually 
disfavor the claim, as noted above, and the Board does not 
find basis to suspect the subsequent test results are 
inadequate, incomplete, unreliable, or outdated.  In this 
connection, the Board notes that the veteran testified before 
the undersigned that his hearing did not become appreciably 
worse since 2003.     
    
The Board also considered whether the case presents an 
"exceptional pattern" of hearing impairment under 38 C.F.R. 
§ 4.86(a) or (b), based on the most current hearing 
impairment data obtained in connection with the April 2003 
claim.  The data do not support such a conclusion.    

The Board also acknowledges the veteran's multiple statements 
to the effect that the VA audiology examinations do not 
adequately evaluate his disability because the test setting 
does not account for background noise and interference as 
would be experienced in daily life, including in a classroom 
setting (the veteran is employed as a substitute teacher).  
The law requires mechanical application of pure tone 
threshold and speech discrimination data to hearing loss 
disability criteria in the VA ratings schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).     

Finally, as reflected in the January 2006 Supplemental 
Statement of the Case, the RO determined that referral to the 
Under Secretary for Benefits or the Director of the 
Compensation for an extraschedular rating was not warranted, 
and the Board agrees.  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability is made.  An 
"exceptional" case is one that presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran testified that his 
hearing loss interferes with his job as a substitute teacher 
because he has difficulty comprehending speech.  For 
instance, he said that he reported to the "wrong" school 
because he misunderstood information about which school 
needed his teaching services; he then had to travel to the 
school that needed his service, and such incidents are 
embarrassing to him.  He has difficulty interacting with his 
students.  He does not wear his hearing aids because they 
hurt his ears.  However, he himself said that he has not 
actually missed any work or lost a job because of the 
impairment, and, as discussed above, recent hearing 
examination data do not actually support the 10 percent 
rating in effect.  No clinical evidence indicates that the 
hearing loss disability necessitates frequent hospitalization 
or medical care such that treatment needs impede the ability 
to engage in teaching.  


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In November 2004, VA sent the veteran a letter advising him 
that a higher rating for hearing loss requires evidence of 
increased severity, and that he could submit lay or medical 
evidence (including that from private clinicians) concerning 
worsened hearing impairment.  He was further advised that, if 
he identifies the sources of pertinent evidence, then VA 
would assist him in obtaining records therefrom.  He was told 
that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  The letter also 
told him that he may submit any pertinent evidence he has.  
By citing 38 C.F.R. § 3.159 in the Statement of the Case 
(SOC) and July 2005 Supplemental SOC (SSOC), the RO enhanced 
notice of the "fourth element."  Also, the SOC and SSOCs 
informed the veteran of what the evaluation criteria require 
to warrant a higher rating.   

The Board fails to find prejudice occurred due to timing of 
notice, or the content of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  As recently as in July 2006 (Board 
hearing), after the above discussed notice was given, neither 
the veteran nor his representative specifically argued a 
notice defect.  In fact, the veteran demonstrated his 
understanding that he could submit additional evidence, as he 
supplied copies of his notes on calls received on which 
schools required his substitute teaching services (with a 
waiver of right to initial RO review).  Neither the veteran 
nor his representative reported that other evidence exists, 
but is not in the claims file.  As for lack of notice on 
criteria governing a determination of effective dates for the 
degree of disability, there can be no prejudice as the claim 
is denied.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, including VA 
examination results appropriate to this claim, the veteran's 
written statements, and hearing testimony.  Despite 
appropriate notice during the appeal, the veteran has not 
identified sources of pertinent, existing evidence that is 
missing from the record and which he desires VA to review 
before adjudication.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met, and it is not 
precluded from adjudicating this claim.


ORDER

An increased rating for bilateral sensorineural hearing loss 
is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


